Atkinson, J.
This was an action for damages against a street-car company. The petition contained but one count. A lump sum was claimed as damages, (a) for refusal of a conductor of a car at a transfer point to allow the plaintiff to get on his car; (6) for refusal of the conductor of a second car to accept as fare transfer-tickets that had been duly issued by the conductor of another car, and requiring payment of a cash fare; (c) for carrying plaintiff beyond his destination. Held, that the petition was subject to a special - demurrer on the ground that there was an attempt to join several distinct causes of action in one count. Seifert v. Sheppard, 111 Ga. 814 (35 S. E. 673) ; Gainesville & Dahlonega Electric Ry. Co. v. Austin, 122 Ga. 823 (50 S. E. 983); Central of Ga. Ry. Co. v. Prior, 142 Ga. 536 (83 S. E. 117) ; Orr v. Cooledge, 117 Ga. 195, 205 (43 S. E. 527).

Judgment affirmed.


All the Justices concur.